Citation Nr: 0619706	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which in pertinent part, denied service 
connection for residuals of a head injury and hearing loss.  
In June 2005, the Board remanded the case to the RO for 
additional development, to include obtaining VA examinations 
and nexus opinions.  The purposes of that remand have been 
met and the case has been returned to the Board for its 
appellate review.

In December 2002, the veteran perfected his appeal and 
requested a personal hearing before a decision review 
officer.  That hearing was held and the transcript is of 
record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate this claims 
and obtained all relevant evidence designated by the 
appellant.

2.  While the service medical records are negative for any 
findings attributable to a head injury, the veteran had 
combat duty and his allegation of an in-service head injury 
is consistent with such service; however, the post-service 
medical evidence shows no treatment for or diagnosis of 
residuals of a head injury, to include headaches, until 
decades after service and the preponderance of the competent 
evidence weighs against the claim that there is a nexus 
between any symptoms , to include headaches, and any incident 
of service, to include a remote head injury. 

3.  The veteran had combat duty and his allegation of an in-
service acoustic trauma is consistent with such service; 
however, audiological testing is negative for an auditory 
threshold in any of the frequencies from 500 to 4000 Hertz of 
40 decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
of 26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test of less than 94 percent, for either 
ear.

4.  The veteran does not have a current hearing loss 
disability as defined by the applicable regulation.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
claimed residuals of a head injury have not been met.  38 
U.S.C.A.  §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2005).

2.  The criteria for a grant of service connection for a 
claimed bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2004 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in August 2004, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
November 2001 letter, requested that the veteran provide the 
RO any evidence in his possession that pertained to his 
claims for service connection.  In this case, he was informed 
that it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  The VCAA notice of November 2001 
provided to the appellant requested that he provide any 
additional evidence or information in his possession that 
pertained to his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the 
February 2002 RO decision that is subject of this appeal.  It 
is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date if the claims were allowed.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection, the questions of the 
appropriate rating or effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether hearing loss or residuals 
of a head injury began during or are causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

In this case pursuant to the June 2005 Board remand, VA 
examinations of the veteran were obtained by the RO, which 
include nexus opinions.  The VA opinions that were provided 
were supported by a review of the record and a rationale.  
These VA evaluation reports, when viewed in conjunction with 
the lay and additional medical evidence associated with the 
claims file, are sufficient for a determination on the merits 
of the appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.
The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Entitlement to service connection for residuals of a head 
injury

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
head injury. 

The veteran served in combat.  He claims to have been 
rendered unconscious for 30 seconds to a minute after 
something hit him in the head in a combat situation, and now 
seeks service connection for claimed residuals of this in-
service head injury.  While the service medical records, to 
include a July 1968 separation examination, are negative for 
any findings attributable to a head injury, the veteran's 
description of a head injury while on active duty is not in 
dispute because it is consistent with his combat service.  In 
this regard, the Board notes that 38 U.S.C.A. § 1154(b) 
provides a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The earliest dated post-service medical evidence of headaches 
with a history of an in-service head injury is dated 
approximately 34 years following discharge from service.  A 
March 2002 CT scan of the veteran's head revealed no 
abnormalities.  A December 2003 report shows complaints of 
headaches.  The veteran was evaluated in February 2004 for a 
complaint of a right temporal headache and he related having 
been exposed to mortar explosions in Vietnam.  In May 2004, 
the veteran reported a history of headaches of 30 years 
duration.  To the extent that the veteran is now contending 
that he had problems with residuals of an in-service head 
injury, continually after service, his contentions are 
outweighed by the pertinently negative post-service medical 
evidence.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The only competent (medical opinion) evidence specifically 
addressing the contended causal relationship between 
headaches and in-service head trauma is a report of a VA 
neurological examination dated in August 2005.  Upon that 
examination, the veteran gave a history of headaches as a 
result of having been struck in the head by a small foreign 
object in the military.  Following the neurological 
evaluation, the examiner reported that the veteran's 
headaches appeared to be tension-related.  The examiner 
concluded that the veteran's current complaints of chronic 
headaches were most likely unrelated to any minor injury 
during military service.  The August 2005 opinion, rendered 
after a review of the veteran's claims file (including 
service medical records and post-service medical records), 
when considered with the entire evidence of record, clearly 
weighs against the claim that the veteran has current 
residuals of an in-service head injury, to include headaches.  

In this appeal, the denial of the veteran's claim for service 
connection for residuals of a head injury is not due to his 
account of what occurred during service; rather, it is based 
upon the report of a separation examination, showing no 
findings attributable to a head injury upon testing; the 
absence of medical evidence of any residuals of a head 
injury, to include headaches, until decades post-service; the 
absence of any competent evidence showing a link between his 
current hearing impairment and an in-service incident; and 
the only competent opinion that addresses the contended 
causal relationship, which goes against the claim.  There is 
no competent opinion to the contrary of record.

While the veteran is competent to report his symptoms, he is 
not a medical professional and his statements do not 
constitute competent medical evidence that he currently 
suffers from residuals of an in-service head injury, to 
include headaches.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge.

As the preponderance of the evidence is against the claim for 
service connection for residuals of a head injury, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Entitlement to service connection for hearing loss

The veteran claims service connection for hearing loss as a 
residual of constant noise in the form of mortar rounds, gun 
fire from machine guns, bombs, tanks, etc. - that is, from 
acoustic trauma incurred during combat situations while in 
service.  The service medical records, to include a July 1968 
separation examination, are negative for any findings 
attributable to hearing loss.  The earliest evidence of 
hearing loss following discharge form service, was recorded 
in May 2004, when the veteran was being fitted for a right 
ear hearing aid.  

One of the requirements for a finding of service connection 
is that the veteran have the current claimed disability.  38 
C.F.R. § 3.385 defines current hearing loss for VA disability 
benefits purposes as being present when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The VA 
audiological examination report of September 2005, falls 
short of these thresholds.  Without some showing of a current 
hearing loss disability as defined by VA regulations, 
entitlement to service connection for a hearing loss 
disability is not possible.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran has been diagnosed as 
having hearing loss, however, because his objectively 
measured decibel levels and speech reception have revealed 
findings that do not meet the minimum criteria for a hearing 
loss disability for either ear as defined by the applicable 
regulation, 38 C.F.R. § 3.385, service connection for hearing 
loss is not warranted.  The Board has considered the 
veteran's history of in-service acoustic trauma pursuant to 
38 U.S.C.A. § 1154(b).   However, as stated above, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either a 
current disability or nexus to service, both of which 
generally require competent medical evidence. Brock, supra; 
Libertine, supra; Beausoleil, supra.

Furthermore, the Board notes that even if the veteran had a 
hearing loss disability for either ear as defined by the 
applicable regulation, 38 C.F.R. § 3.385, the competent 
medical evidence is against a finding that any hearing loss 
that may be present is related to noise exposure during 
service.  The report of separation examination shows no 
hearing loss upon testing; and there is no medical evidence 
of any hearing loss until decades post-service.   As noted 
above, a significant lapse of time between service and the 
filing of the claim, as well as between service and the first 
documented complaints of hearing loss, weighs against the 
claim.  Maxon, supra; see also Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim). 
Moreover, there is no competent evidence showing a link 
between his current hearing impairment and an in-service 
incident, including acoustic trauma or excessive noise 
exposure, and the only competent opinion that addresses the 
contended causal relationship goes against the claim.  
Specifically, following a VA audiological examination in 
September 2005, which followed a review of the record (to 
include private post-service medical records, service 
personnel and service medical records), and history obtained 
from the veteran, which included excessive noise exposure 
during service, the examiner concluded that the most likely 
etiology of the veteran's current high sensorineural hearing 
loss recorded as 6000 Hertz and 8000 Hertz was advanced age 
(presbycusis).  There is no competent opinion to the contrary 
of record.

While the veteran is competent to state whether he noticed 
some hearing loss over the years, he is not competent to 
opine whether he had a hearing loss disability at any point 
in time, as defined by the applicable VA regulation.  38 
C.F.R. § 3.385.    Espiritu, supra.

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for hearing loss is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


